AMENDED AND RESTATED BY-LAWS OF APOGEE ROBOTICS, INC. ARTICLE I MEETINGS OF STOCKHOLDERS Section 1. The Annual Meeting.The annual meeting of the stockholders of Apogee Robotics, Inc. (the "Corporation") for the election of directors and for the transaction of such other business as may come before the meeting shall be held within one hundred and fifty days after the close of the Corporation's Fiscal Year at such date, time, and location as the Board of Directors shall designate. Section 2. Special Meetings.
